Citation Nr: 0726822	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-33 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had 29 years of active duty service ending with 
his retirement in December 1994.  The veteran died in March 
2003.  The appellant is his widow.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2003, a statement of the case was issued in September 2004, 
and a substantive appeal was received in September 2004.  

The Board notes that the September 2003 rating decision also 
denied entitlement to Dependents' Education Assistance.  The 
December 2003 notice of disagreement also initiated an appeal 
of this issue, which was addressed in the September 2004 
statement of the case.  However, the September 2004 
substantive appeal indicated that the appellant only wished 
to continue her appeal with respect to the issue of 
entitlement to service connection for cause of death.  Thus, 
the issue of entitlement to Dependents Education Assistance 
is not in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the September 2004 substantive appeal, the appellant 
requested a hearing before a member of the Board at the local 
VA office.  In accordance with 38 C.F.R. 
§ 20.700 (2006), a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  Under the 
circumstances, this case must be returned to the RO so that 
the appellant is afforded an opportunity to present testimony 
at a Board hearing at the RO.

To ensure that full compliance with due process requirements 
have been met, the case is hereby REMANDED for the following 
action:

The RO should schedule the appellant for 
a Board hearing at the RO (either a 
Travel Board or videoconference hearing 
at the appellant's discretion). The RO 
should notify the appellant and her 
representative of the date, time and 
place of the hearing. After the hearing 
is conducted, or in the event the 
appellant withdraws her hearing request 
or fails to report for the hearing, the 
claims file should be returned to the 
Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



